B. F. SAFFOLD, J.
The sole assignment of error pre*612sents the question whether the court erred in decreeing that the amount due on a note which specified that payment was to be made in gold, or its equivalent, should be paid, principal and interest, in gold, or that a certain sum, in legal tender treasury-notes of the United States, ascertained to be its equivalent, should be paid.
The supreme court of the United States, at its last term, in the case of Bronson v. Rodes, has decided that there are two descriptions of money in use, both authorized by law* and both made legal tender in payments. The law making gold and silver coin a legal tender was not repealed, or modified, by the currency act making United States notes a legal tender. Contracts to pay in either are equally sanctioned by law. Express contracts to pay coin dollars can only be satisfied by the payment of coin dollars. The case of Butler v. Horwitz, at the same term, decides that the damages for non-performance of such contracts must be assessed at the sum agreed to be due, with interest, in gold and silver coin, and judgment rendered for that amount, with costs.
The court, in the first mentioned case, directs that when contracts payable in coin are sued on, the judgment should be rendered for coined dollars, and in other cases, for dollars generally.
Whether or not there is error in the decree for an equivalent amount of legal tender notes, we will not decide. The appellant, who is the debtor, is not injured by it.
The decree is affirmed.